El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Nos corresponde evaluar, por vez primera en nuestra jurisdicción, un convenio suscrito por un municipio con el Gobierno Central para el desarrollo de proyectos progra-*9mados al amparo de las innovadoras disposiciones del Ca-pítulo XIII de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Municipios Autónomos), relativas a planes de ordenación territorial. Luego de analizar ponderadamente los numero-sos señalamientos de error que nos hacen todas las partes en este litigio, resolvemos modificar la sentencia del Tribunal de Circuito de Apelaciones.
HH
A principios de 1990, el Municipio de Ponce comenzó a recopilar información de diversa índole para elaborar un plan maestro que guiara el desarrollo ordenado del territo-rio de dicho municipio. Para ello, se creó una oficina que dirigía el arquitecto Javier Bonnin, acompañado por el personal técnico necesario para llevar a cabo sus funciones.
El 30 de agosto de 1991, se aprobó la Ley Núm. 81 (21 L.P.R.A. see. 4001 et seq.) de vigencia inmediata, conocida como la Ley de Municipios Autónomos. Esta ley autorizó específicamente a los municipios del Estado Libre Asociado de Puerto Rico a elaborar y adoptar planes de ordenación territorial para disponer la política pública sobre el uso del suelo dentro de sus límites territoriales. Véanse: Arts. 2.004(g) y 13.004 (21 L.P.R.A. secs. 4054(g) y 4602). El Municipio de Ponce se acogió a las disposiciones de esta ley y preparó un Plan de Ordenación Territorial en sustitución del plan maestro previsto originalmente. En consecuencia, creó la Oficina de Ordenación Territorial.
De acuerdo con las determinaciones de hechos del Tribunal de Primera Instancia, el Municipio de Ponce celebró una serie de vistas públicas para la elaboración de los planes de ordenación. Además, desde enero dé 1991 hasta oc-tubre de 1992 el Municipio, en estrecha coordinación con funcionarios de las instrumentalidades públicas demanda-das, elaboró su Plan de Ordenación Territorial. En dichas *10conversaciones se involucraron funcionarios de la Oficina de Ordenación Territorial, el Alcalde de Ponce, personal técnico de las agencias concernidas, así como sus Secreta-rios y Directores, el Secretario de Estado, ayudantes del Gobernador, miembros de la Junta de Planificación, e in-cluso, el propio Gobernador.
A través de la multiplicidad de reuniones y misivas en-tre funcionarios del ayuntamiento, por un lado, y del Go-bierno Central, por el otro, se determinaron los proyectos que cada una de las instrumentalidades demandadas ha-bría de realizar para fines del programa de obras del Plan de Ordenación Territorial. El tribunal sentenciador con-cluyó que la gran mayoría de los proyectos que se incluye-ron en el Plan, se encontraban previamente en los respecti-vos programas de obras permanentes de las entidades públicas demandadas.
La redacción del Plan de Ordenación Territorial de Ponce consta de tres (3) partes: el Memorial General, el Programa de Acción y el Reglamento. La parte B.5 del Pro-grama de Acción comprende una sección titulada “Progra-ma de Proyectos de Inversión Certificados”. En ésta se in-cluyen varias tablas en la que se relacionan los “proyectos de inversión ... programados y certificados por las distintas agencias y corporaciones públicas [del Gobierno Central] en armonía con las políticas y objetivos del ... Plan”. Apén-dice Conjunto, Parte 6, pág. 3381. (II Plan Territorial de Ponce, Sec. B.5, pág. 28 (octubre 1992).(1) Las agencias y corporaciones públicas cuyos proyectos se consignan en las referidas tablas son: la Autoridad de Carreteras y Trans-portación (en adelante ACT), la Autoridad de Acueductos y Alcantarillados (en adelante AAA), la Autoridad de Edifi-cios Públicos (en adelante AEP), la Autoridad de los Puer-tos (en adelante AP), la Autoridad de Energía Eléctrica (en adelante AEE), el Departamento de la Vivienda (en ade-lante DV), el Departamento de Recursos Naturales, actual-*11mente Departamento de Recursos Naturales y Ambienta-les (en adelante DRNA), y la Puerto Rico Telephone Company (en adelante PRTC).
Mediante ordenanza promulgada el 22 de octubre de 1992, la Asamblea Municipal de Ponce aprobó el Plan de Ordenación Territorial.(2) El alcalde, por su parte, aprobó esta ordenanza y le remitió el Plan a la Junta de Planifi-cación para su consideración.
Durante su proceso de evaluación, la Junta de Planifi-cación les solicitó a las agencias y corporaciones públicas mencionadas que examinaran y certificaran por escrito si los proyectos incluidos en el Plan reflejaban el acuerdo de inversión en el Municipio. La mayoría de estos proyectos ya estaban incluidos en los programas de obras permanentes de dichas entidades. Entre el 23 y el 28 de octubre, éstas suscribieron las certificaciones correspondientes según lo solicitado. No obstante, la ACT, la AAA y el DRNA hicieron algunas modificaciones a los proyectos relacionados en las tablas. El 28 de octubre de 1992, la Junta de Planificación adoptó el Plan, incluyendo las variaciones mencionadas,(3) y el 6 de noviembre siguiente, el Gobernador lo aprobó.(4)
El tribunal de instancia concluyó que entre el 28 de octubre y el 15 de diciembre de 1992, el Gobierno Central, el DV, la ACT, la AAA, la AEP, la AP, la AEE, la PRTC y el DRNA suscribieron el acuerdo objeto de análisis en este caso, con el Municipio, titulado “Convenio para el desarro-llo de proyectos programados entre el Gobierno Central y el Municipio de Ponce” (en adelante el Convenio). En él, las entidades públicas comparecientes se obligaron a desarro-llar en el Municipio los proyectos incluidos en el Plan, se-gún fueron certificados posteriormente. El Municipio, por su parte, se comprometió a ofrecer el apoyo económico que *12su presupuesto le permitiera para la realización de los proyectos.(5) Según el Convenio, los proyectos se debían de-sarrollar entre el 1ro de enero de 1993 y el 31 de diciembre de 1996. El Municipio presentó el Convenio en el Registro de Contratos del Municipio de Ponce el 15 de septiembre de 1993 y en la Oficina del Contralor al día siguiente.
Por otra parte, en abril de 1993 se celebró una reunión en la Fortaleza en la cual participaron los recién nombra-dos jefes de los diferentes departamentos del Gobierno Central, directores y secretarios de las instrumentalidades públicas aquí demandadas, el Ledo. Alvaro Cifuentes —Se-cretario de la Gobernación— y el Alcalde de Ponce. Según concluyeron los tribunales de instancia e intermedio ape-lativo, los representantes de las distintas instrumentalida-des públicas indicaron cuáles de los proyectos iban a llevar a cabo y cuáles no. Además, unilateralmente, dejaron de cumplir con algunos de los compromisos de inversión esta-blecidos en el Plan de Ordenación Territorial y en el Convenio. Dichas entidades gubernamentales no hicieron uso de los mecanismos dispuestos en la Ley de Municipios Autónomos para solicitar la revisión parcial del Plan. Véase el Art. 13.008 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4606.
En consecuencia, el 28 de octubre de 1993, el Municipio instó una acción para exigir el cumplimiento específico de las obligaciones impuestas por el Convenio y la Ley de Mu-nicipios Autónomos a las entidades demandadas. Según el Municipio, las demandadas dejaron de cumplir sus obliga-ciones en relación con varios de los proyectos incluidos en el Convenio y en el Plan. El Municipio solicitó además el resarcimiento de los daños y perjuicios que el alegado in-cumplimiento le había causado.
Luego de los trámites procesales de rigor, el Tribunal de Primera Instancia resolvió que tanto el Convenio como la *13Ley de Municipios Autónomos les imponen a las demanda-das las obligaciones reclamadas por el Municipio. En con-secuencia, declaró con lugar la demanda y condenó a las demandadas a resarcir al Municipio los daños sufridos en concepto de pérdidas en los recaudos de arbitrios de cons-trucción, patentes municipales y contribuciones sobre la propiedad, como consecuencia del incumplimiento. Por úl-timo, el tribunal designó un comisionado especial para lle-var a cabo una auditoría del desarrollo de los proyectos hasta la terminación, entrega y aceptación de cada uno de ellos.
Inconformes, las demandadas apelaron ante el Tribunal de Circuito de Apelaciones. Éste modificó la sentencia ape-lada a los efectos de disponer la manera en que algunas de las demandadas debían cumplir sus obligaciones. Además, por considerar que no eran compensables en ese momento, pospuso la determinación de los daños hasta que todos los proyectos estuvieran terminados y el comisionado especial rindiera su informe. No obstante, sostuvo la adjudicación que hizo el tribunal de instancia sobre la responsabilidad de las partes demandadas por tales daños.
Revisamos, vía certiorari, la referida sentencia del Tribunal de Circuito de Apelaciones.
El Municipio señala en su alegato que el tribunal ape-lativo erró al modificar las obligaciones cuyo cumplimiento específico ordenó el foro de instancia, y al dejar sin efecto la cuantía de daños que éste concedió.
Las demandadas, por su parte, señalan en sus respecti-vos alegatos varios errores comunes y algunos particulares.(6) A través de los señalamientos comunes és-*14tas cuestionan la validez de la sentencia del tribunal de instancia por falta de parte indispensable, la validez del Plan del Municipio y la validez y obligatoriedad del Convenio. Señalan también que el tribunal apelativo erró al no determinar que las obligaciones alegadamente pacta-das en el Convenio resultan extremadamente onerosas, y al determinar la existencia de daños monetarios, aun cuando concluyó que éstos eran especulativos.
*15rH HH
A. Debido a que la falta de acumular a una parte en un pleito pudiera producir la invalidez de la sentencia que se dicte, (7) atendemos primero la alegación que a estos efectos hacen las entidades demandadas.. Éstas alegan que la Ofi-cina de Gerencia y Presupuesto (en adelante OGP), el De-partamento de Renovación Urbana y Vivienda federal (en adelante HUD, por sus siglas en inglés) y el Cuerpo de Ingenieros de Estados Unidos —a quienes no se les incluyó en el pleito— son partes indispensables, ya que sin su pre-sencia no se puede dictar un remedio completo y efectivo.
La Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone, al referirse a la acumulación indispensable de partes, lo siguiente:
Las personas que tuvieren un interés común sin cuya presen-cia no pueda adjudicarse la controversia, se liarán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como de-mandante rehusare hacerlo, podrá unirse como demandada.
Hemos expresado que, “[a]l igual que en el ámbito federal, nuestra Regla 16 de Procedimiento Civil ... garantiza los valores siguientes: evitar multiplicidad de litigios, pro-veer a las partes un remedio final, completo y efectivo en el mismo pleito, y proteger a los ausentes de los efectos noci-vos de una decisión sin su presencia”. Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 605 (1989). Estos valores apuntan esencialmente hacia el objetivo de lograr una ad-judicación completa y justa.
En Hernández Agosto v. López Nieves, 114 D.P.R. 601, 606 (1983), resolvimos que la acumulación obligatoria *16de partes no debe ser producto de una determinación a base de categorías abstractas, desvinculada del contexto particular de cada caso, sino el resultado de “consideracio-nes pragmáticas, de la evaluación de los intereses envuel-tos, lo que exige distinguir entre diversos géneros de casos”. íd. Analizamos, además, la Regla 16.1 de Procedi-miento Civil, supra, adoptada en 1979. Al hacerlo, inter-pretamos y delimitamos su alcance.
Respecto del “interés común” al que se refiere la Regla, expresamos que no se trata de “cualquier interés en el pleito” sino de “un interés de tal orden que impida la confección de un decreto sin afectarlo”. Hernández Agosto v. López Nieves, supra, pág. 607. “[E] 1 interés afectado tiene que ser de índole real e inmediata ...”. Id., págs. 610-611.
En cuanto a la frase “ ‘sin cuya presencia no pueda adjudicarse la controversia’ ”, expresamos que ésta “entronca con la antigua doctrina inglesa sobre la indispensabilidad” y tiene en Puerto Rico un alcance limitado. Hernández Agosto v. López Nieves, supra, págs. 607-608. Con ello nos referimos a que, excepto en aquellas circunstancias en las que la adjudicación sin la persona ausente tendría un efecto perjudicial sobre el interés real e inmediato que ésta tiene en el pleito, en raras ocasiones será imposible resolver la controversia sin su presencia. Id., págs. 607-608 y 610-611.
Por último, consignamos que “ [e]l remedio completo a que se refiere la Regla 16 alude al remedio entre las personas y entidades que ya son partes en el pleito y no al obtenible entre una parte y el ausente”. Hernández Agosto v. López Nieves, supra, pág. 607. Cabe destacar que el texto de la Regla 16.1 de Procedimiento Civil, supra, no incluye la frase “remedio completo”. Véase, Regla 16.1 de Procedimiento Civil, supra. Esta se encuentra en la Regla 16.2, referente a la discreción que tiene el tribunal para “orde-*17nar la comparecencia de aquellas personas sujetas a su jurisdicción, que a pesar de no ser partes indispensables, deban ser acumuladas si se ha de conceder un remedio completo a las personas que ya sean partes en el pleito”. (Énfasis suplido.) Regla 16.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
B. Este pleito tiene como objeto determinar cuáles son las obligaciones, si alguna, de las demandadas respecto a la realización de ciertos proyectos. De acuerdo con el Mu-nicipio, las demandadas tienen obligaciones específicas en relación con los proyectos en cuestión, las cuales derivan de dos (2) fuentes: (1) la Ley de Municipios Autónomos, supra, por razón de las certificaciones incluidas en el Plan, y (2) el Convenio suscrito entre el Municipio y las entida-des demandadas. Por supuesto, en relación con el Conve-nio, la referencia conjunta a las “demandadas” no se debe entender inclusiva de la Junta de Planificación, ya que ésta no es parte otorgante. Tanto la validez del Plan como la del Convenio están en controversia.
Ninguna de las alegadas “partes indispensables” suscri-bió el Convenio entre el Municipio y las demandadas. Por otro lado, ninguna certificó proyecto alguno para su inclu-sión en el programa de proyectos de inversión del Plan.
El resultado de la determinación sobre la validez del Convenio no tendría consecuencias directas sobre las partes. Si resolviéramos que el Convenio es nulo en nada se perjudicarían. Si, por el contrario, determináramos que es un contrato válido, su eficacia tampoco las podría afectar, por razón del principio de eficacia relativa de los contratos. Sabido es que, como regla general, “[l]os contratos sólo producen efecto entre las partes que los otorgan y sus herederos ...” Art. 1209 del Código Civil, 31 L.P.R.A. see. 3374. Es decir, “la reglamentación que crea [el contrato], con su cortejo de derechos, facultades y obligaciones, no le es aplicable [al tercero], ni en su provecho ni en su daño ...”. L. Diez-Picazo y A. Guillón, Sistema de *18Derecho Civil, 7ma ed., 1997, T. 2, pág. 91. Así lo reconoci-mos en Dennis, Metro Invs. v. City Fed. Savs., 121 D.P.R. 197, 211 (1988), al expresar que “[1]a regla general es que en relación con un tercero un contrato es irrelevante, ya que éste simplemente regula las relaciones entre las partes contratantes y al tercero ni siquiera le afecta”. Las obliga-ciones que nacen de los contratos, pues, sólo tienen “fuerza de ley”,(8) entre los otorgantes y sus herederos.
En cuanto al programa de proyectos de inversión certi-ficados, el Municipio basa las obligaciones en el Art. 13.011 de la Ley de Municipios Autónomos, supra, que establece, en lo pertinente, lo siguiente:
Una vez aprobado por el Gobernador, el Plan de Ordenación obligará a las agencias públicas al cumplimiento con los progra-mas de obras y proyectos incluidos en la Sección del Programa de Proyectos de Inversión certificados por las agencias públicas. L[a] Junta de Planificación le dará consideración prioritaria a dicha sección en la preparación de su Programa de Inversiones de Cuatro Años dispuesto en [su ley orgánica], igualmente lo hará la Oficina de [Gerencia y Presupuesto] en el Presupuesto Anual que someta a la Asamblea Legislativa. Las corporaciones públicas quedarán obligadas en sus propios presupuestos. (En-fasis suplido.)
En cuanto a HUD y al Cuerpo de Ingenieros, esta disposición no les impone obligación jurídica alguna. En cuanto a la OGP, la obligación que le impone el Art. 13.011 de la Ley de Municipios Autónomos, supra, de darle consideración prioritaria al programa de proyectos de inversión en la preparación del presupuesto anual, es una de carácter exclusivamente ministerial. La OGP es “un organismo asesor y auxiliar para ayudar al Gobernador en el descargo de sus funciones y responsabilidades de dirección y administración”, carente de personalidad jurídica. Art. 2 de la Ley Orgánica de la Oficina de Gerencia y Presupuesto, Ley Núm. 147 de 18 de junio de 1980, según enmendada, 23 L.P.R.A. see. 102.
*19La sentencia de instancia dispone, desde luego, que OGP, HUD y el Cuerpo de Ingenieros de Estados Unidos tienen funciones que descargar en torno a la realización de los proyectos de los departamentos recurrentes. Pero estas funciones son las que se llevan a cabo dentro del curso normal de su desempeño administrativo, y las entidades recurrentes sólo vienen obligadas a efectuar las correspon-dientes gestiones ante estos orgariismos, igual que ante otros organismos gubernamentales que tampoco forman parte del pleito. De la parte dispositiva de la sentencia, donde se adjudica y determina la controversia del caso, no surge lo contrario. Es frente a dicha parte dispositiva que se atienden los recursos, no contra los fundamentos o ex-presiones aisladas en dicha sentencia. Zavala Vázquez v. Mun. de Ponce, 139 D.P.R. 548 (1995); Vélez Rodríguez v. Amaro Cora, 138 D.P.R. 182, 198 (1995); Zorniak Air Servs. v. Cessna Aircraft Co., 132 D.P.R. 170, 182 (1992).
Dicho lo anterior, nos parece prudente recordar, además, que “cuando el Estado o una de sus agencias o funcionarios es el tercero ausente, la tendencia moderna es a evitar dificultar la labor del demandante con planteamientos sobre partes indispensables. El Estado, sus agencias y funcionarios principales no son litigantes comunes. Su utilización de las Reglas de Procedimiento Civil debe guiarse, ante todo, por el deseo de allanar el camino de la justicia”. (Citas omitidas.) Hernández Agosto v. López Nieves, supra, pág. 611.(9)
*20HH I h-I
A. Las demandadas alegan que el Plan de Ordenación Territorial y el Convenio son nulos por ser incompatibles con las leyes, la política pública y los reglamentos; que no hubo estrecha consulta ni coordinación entre el Municipio, la Junta de Planificación y las agencias públicas. Básica-mente, impugnan las determinaciones de hecho que hizo el Tribunal de Primera Instancia. Alegan que los planes de proyectos de inversión no estuvieron certificados por las agencias correspondientes, que los convenios no son obliga-torios, que no son contratos, que son nulos, que su aplica-ción menoscaba el interés público, y que su cumplimiento resulta en extremo oneroso. Además, impugnan la conce-sión de daños por considerarlos remotos y especulativos.
Permea, pues, en las agencias demandadas un argu-mento medular que sirve de eje central a todas sus alega-ciones: que estos convenios transgreden el orden público porque fueron hechos a toda prisa, en el ocaso de una ad-ministración gubernamental enfrentada a la inminencia del cambio, comprometiendo ilegalmente a la próxima ad-ministración gubernamental. No tienen razón.
En vista de las alegaciones y los errores que se señalan en el presente caso, conviene precisar brevemente el tras-fondo histórico que dio génesis a la Ley de Municipios Autónomos. Ello, con el propósito de comprender mejor y cabalmente lo que fundamentalmente se impugna en este recurso.
Desde el año 1985, la administración del entonces go-bernador, Hon. Rafael Hernández Colón, comenzó a eva-luar la situación de los municipios. Se anunciaba desde *21entonces la gestación de un Plan de Rehabilitación de los Municipios para que pudieran enfrentar exitosamente sus problemas comunes. R. Hernández Colón, La reforma municipal: un proyecto de democracia, 23-24 Plerus 8 (1995).
Asimismo, la Comisión para la Revisión de la Ley Municipal (en adelante Comisión) fue creada mediante Orden Ejecutiva de 25 de octubre de 1985 con la misión de estu-diar el ordenamiento orgánico del municipio y así poder recomendar los parámetros de una nueva relación autonó-mica con el Gobierno Central. C. Acosta Grubb, La Transformación del Municipio en la Reforma Municipal, 23-24 Plerus 28 (1995). En enero de 1987, dicha comisión sometió un informe sobre la situación socioeconómica y fiscal de los municipios puertorriqueños, documento clave para conocer de lleno los problemas que se intentaban enfrentar. Acosta Grubb, supra.
Para darle continuidad a los esfuerzos mencionados, el Gobernador creó la Oficina para el Desarrollo Autonómico de los Municipios (en adelante ODAM) mediante Orden Ejecutiva de 21 de abril de 1989. Los estudios de la Comi-sión, unidos a los realizados por la ODAM, fueron las bases en los cuales se erigió el edificio jurídico de la Reforma Municipal. R.L. Nieves, La participación ciudadana en la Ley de Municipios Autónomos de 1991: un laboratorio de posibilidades democráticas para Puerto Rico, 67 Rev. Jur. U.P.R. 467, 483 (1998).
La Ley de Municipios Autónomos es la piedra angular de la Reforma Municipal de 1991. Con esta reforma se pretendió “iniciar un proceso de renovación políticoadministrativa del gobierno municipal con la finalidad de fomentar una mayor autonomía y la descentralización gubernamental de Puerto Rico”.(10) L. Santana Rabell y M. *22Negron Portillo, eds., Introducción a la reforma municipal en Puerto Rico: retos y oportunidades, Escuela Graduada de Administración Pública, U.P.R., 1995.(11) A estos efectos, el Art. 1.002 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4001 n., “declara como política pública del Es-tado Libre Asociado de Puerto Rico otorgarles] a los mu-nicipios el máximo posible de autonomía y proveerles las herramientas financieras y los poderes y facultades nece-sarias para asumir un rol central y fundamental en su de-sarrollo urbano, social y económico”. Su propósito era, sin duda, propiciar la gestación de un esquema de descentra-lización máxima del gobierno estatal y autonomía máxima para los municipios. Nieves, supra.
La Reforma Municipal se impuso las siguientes metas: (1) la transferencia de poderes, mecanismo de descentrali-zación de competencias del Gobierno Central hacia los mu-nicipios mediante el establecimiento de convenios. Así, el municipio puede advenir a la autonomía de manera gradual y a su conveniencia; (2) la reforma administrativa y (3) la autonomía fiscal, razón por la cual se crea el Centro de Recaudación de Ingresos Municipales.
Nos parece necesario puntualizar, además, que las leyes que conforman la Reforma Municipal fueron concebidas por la Rama Ejecutiva, es decir, constituyeron proyectos de administración. El proceso de redacción de éstos, como he-mos visto, se nutrió de las ideas y la búsqueda de consen-sos entre diversos agentes interesados en la Reforma, a *23saber: la Asociación de Alcaldes (agrupación de alcaldes del Partido Popular Democrático); la Federación de Alcaldes (agrupación de alcaldes del Partido Nuevo Progresista), y diversas agencias de la Rama Ejecutiva. Acosta Grubb, isupra.
Uno de los medios que la Ley de Municipios Autónomos dispone para la implantación de esta política pública es la facultad que les confiere a los municipios de adoptar planes de ordenación. Véase el Art. 13.004 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4602. Según se hace constar en dicho artículo, los planes de ordenación “constituirán instrumentos del territorio municipal. Los mismos protegerán los suelos, promoverán el uso balanceado, provechoso y eficaz de los mismos y propiciarán el desarrollo cabal de cada municipio”. íd.
La ley prevé tres (3) tipos de planes de ordenación, cada uno para atender distintos aspectos de la ordenación espa-cial municipal. Éstos son: (1) el plan territorial, (2) el plan de ensanche y (3) el plan de área. 21 L.RR.A. see. 4602. El plan de área está previsto “para disponer el uso del suelo en áreas del municipio que requieran atención especial”, 21 L.P.R.A. sec. 4601(o); el plan de ensanche, “para dispo-ner el uso del suelo urbanizable programado del municipio a convertirse en suelo urbano”, 21 L.P.R.A. sec. 4601(p); y, el plan territorial, el cual debe comprender toda la exten-sión espacial municipal, para “enuncia [r] y dispone [r] la política pública sobre ... [el] desarrollo [del municipio] y el uso d[e su] suelo”. 21 L.P.R.A. sec. 4601(s).
Ahora bien, la ley limita el ejercicio de la prerrogativa de los municipios de preparar planes de ordenación, al preceptuar que el plan territorial será el primero que se elabore y, además, que su vigencia es un requisito indispensable para la adopción de cualquier otro. 21 L.P.R.A. see. 4602. La ley establece también que, “[a] los fines de propiciar la máxima compatibilidad de los Planes de Ordenación con las políticas públicas regionales y generales de *24Puerto Rico, el Gobierno Central, a través de la Junta de Planificación, retendrá la facultad de aprobar inicialmente los Planes de Ordenación y de revisar cualquier parte de los mismos”. íd. Asimismo, la ley le delegó a la Junta de Planificación la facultad de establecer, mediante regla-mento, la forma y el contenido de los distintos planes de ordenación. Id.
Sin embargo, no fue hasta 1994, luego de que el Plan de Ordenación Territorial del Municipio de Ponce hubiera sido aprobado por el gobernador, que la Junta de Planifi-cación ejerció esta facultad y adoptó el Reglamento sobre Planes de Ordenación Municipal y la Transferencia y Ad-ministración de Facultades, Reglamento Núm. 24 de la Junta de Planificación, de 20 de enero de 1994 (23 R.P.R. sees. 650.551 et seq. (1997)). Por lo tanto, analizamos la validez del Plan de Ponce de acuerdo con los requisitos establecidos en la Ley de Municipios Autónomos.(12)
La Ley de Municipios Autónomos establece requisitos de aplicación general a todos los planes de ordenación y requisitos de aplicación especial a cada uno de los planes particulares. En cuanto a los requisitos de aplicación general, el Art. 13.008 de la Ley de Municipios Autónomos, supra, preceptúa que los planes de ordenación serán elaborados por el municipio “en estrecha coordinación con la Junta de Planificación y con otras agencias públicas concernidas para asegurar su compatibilidad con planes estatales, regionales y de otros municipios”. 21 L.P.R.A. see. 4606. Además, según establece el Art. 13.011, los planes de ordenación deben estar conformes y ser compatibles con “todas las políticas públicas, leyes, reglamentos u otros documentos del gobierno central relacionados a la ordena-*25ción territorial y a la construcción 21 L.P.R.A. sec. 4609. El plan que se adopte, por lo tanto, deberá ser “el resultado de la consulta y coordinación entre las agencias públicas y el municipio”. Art. 13.011 de la Ley de Munici-pios Autónomos, supra.
Un municipio que decida elaborar un plan de ordenación tiene que notificarlo a la Junta de Planificación. 21 L.P.R.A. see. 4606. La elaboración de estos planes se tiene que hacer en etapas, a través de la preparación secuencial o concurrente de una serie de documentos. Durante este proceso se requiere la participación ciudadana mediante vistas públicas, cuya celebración tiene que ser notificada a la Junta de Planificación conjüntamente con los documentos que en éstas serán presentados. 21 L.P.R.A. see. 4606. El Art. 13.013 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4611, le ordena asimismo al municipio crear, previo o durante la preparación de cualquier plan de ordenación, una oficina de ordenación territorial. Por último, el Art. 13.008 (21 L.P.R.A. sec. 4606) condiciona la vigencia de los planes de ordenación a la aprobación de la Asamblea Municipal, la adopción de la Junta de Planificación y la aprobación del gobernador.
Particularmente, en cuanto a los planes de ordenación territorial, el Art. 13.005 (21 L.P.R.A. sec. 4603) dis-pone que éstos se tienen que desarrollar a base de los siguientes tres (3) conjuntos de documentos, cuyo contenido específico se detalla en la ley: (1) el memorial, (2) el programa y (3) la reglamentación. Específicamente, el programa del plan territorial debe contener, entre otros documentos básicos, un programa de proyectos de inversión certificados por las agencias públicas concernidas. El Art. 13.010 (21 L.P.R.A. sec. 4608) de la ley establece, además, que los municipios deberán crear una o varias juntas de comunidad durante la preparación de un plan territorial y antes de la celebración de vistas públicas para la consideración del documento completo.
*26A base de la prueba que tuvo ante sí, el foro de instancia llegó a la determinación, avalada por el tribunal apelativo, de que el Plan de Ordenación Territorial de Ponce cumplió con todos los requisitos exigidos por la Ley de Municipios Autónomos.(13) Las demandadas cuestionan esta determi-nación a base de los tres argumentos siguientes.
En primer lugar, las demandadas argumentan que nunca hubo una coordinación estrecha entre ellas y el Mu-nicipio y la Junta de Planificación. El señalamiento se cir-cunscribe a impugnar la apreciación de los hechos que hizo el tribunal de instancia. Las demandadas señalan que no se presentó prueba que sustente el hecho de que existió la coordinación requerida durante la preparación del Plan. Este argumento, además de que no está apoyado por el expediente, puesto que en él existen documentos a partir de los cuales se pueden verificar varias de las gestiones entre el Municipio y las demandadas, carece totalmente de méritos, por cuanto la Regla 3 de Evidencia, 32 L.P.R.A. Ap. IV, establece como medios de prueba tanto la evidencia documental como la testifical. Id.
Pero las demandadas sostienen, además, que “la prueba testifical ... estableció que el proceso para la adopción del plan fue uno apresurado, llevado a cabo mayormente en gestiones ... [entre miembros la Rama Ejecutiva] bajo la dirección del [entonces Secretario de Estado] Dr. [Salvador] Padilla”. Caso Núm. CC-98-257, Petición de certiorari, pág. 30.
En cuanto a la rapidez con que se llevaron a cabo las gestiones correspondientes, la propia Ley de Municipios Autónomos, en su Art. 13.011, establece, en lo pertinente:
En asuntos de su competencia, el municipio coordinará con otras agencias públicas concernidas un proceso dirigido a armo-*27ni'zar sus planes en el área municipal con los planes y progra-mas de tales agencias públicas de forma mutuamente satisfactoria. Las agencias públicas vendrán obligadas a responder en un proceso razonablemente acelerado, atendiendo en todo lo posible las inquietudes e intereses presentados por el municipio. (Énfasis suplido.) 21 L.P.R.A. see. 4609.
La intervención del ex Secretario de Estado se produjo por razón* del cargo que ocupaba simultáneamente como Director de la Oficina de Expeditación de Proyectos de Construcción, creada por el ex Gobernador Rafael Hernán-dez Colón mediante la Orden Ejecutiva Núm. OE-1992-10 de 24 de febrero de 1992.
La apreciación de los hechos que hizo el tribunal de instancia a base de la prueba ofrecida durante el juicio está plenamente justificada en el expediente, no denota error manifiesto, pasión, prejuicio o parcialidad y, por lo tanto, no intervendremos con ella. Véanse: Aponte v. Sears Roebuck de P.R., Inc., 144 D.P.R. 830 (1998); Mercado, Quilichini v. U. C.R.R., 143 D.P.R. 610 (1997); López Vicil v. ITT Intermedia, Inc., 143 D.P.R. 574 (1997); Méndez v. Morales, 142 D.P.R. 26 (1996); Orta v. Padilla, 137 D.P.R. 927 (1995); Rodríguez Oyola v. Machado Díaz, 136 D.P.R. 250 (1994).
B. En segundo lugar, las demandadas argumentan que el Plan no está conforme y es incompatible con sus respec-tivos estatutos habilitadores. Sostienen que ni la Junta de Planificación ni el Municipio hicieron un estudio de la com-patibilidad entre estos estatutos y el Plan.
El Art. 13.011 de la Ley de Municipios Autónomos, supra, preceptúa que los planes de ordenación estarán conformes “con todas las políticas públicas, leyes, reglamentos u otros documentos del gobierno central relacionados a la ordenación territorial y ala construcción ...”. (Énfasis suplido.) Como se puede apreciar, esta disposición se refiere propiamente a la compatibilidad de lo dispuesto en los planes de ordenación con las demás fuentes *28que rigen la planificación en Puerto Rico. No se refiere a la compatibilidad con todas las leyes que conforman nuestro ordenamiento jurídico. Es por ello que se requiere que los municipios, durante la elaboración de los planes de orde-nación, coordinen “con otras agencias públicas concernidas un proceso dirigido a armonizar sus planes en el área municipal con los planes y programas de tales agencias públi-cas de forma mutuamente satisfactoria”. (Enfasis suplido.) íd.
Asimismo, el Art. 13.008 de la Ley de Municipios Autó-nomos, supra, requiere que las agencias, “[c]omo instru-mento indispensable para la evaluación de los Planes de Ordenación que se sometan a la consideración de la Junta de Planificación ... manten[gan] actualizado y pon[ga]n a disposición de dicha agencia un inventario físico que in-cluya, entre otros, la ubicación de los recursos naturales que se deben proteger, el uso del suelo, las áreas suscepti-bles a riesgos naturales, las zonas de valor agrícola, histó-rico, arqueológico o turístico, así como el detalle disponible sobre la infraestructura”. Al evaluar los planes de ordena-ción sometidos ante su consideración, la Junta de Planifi-cación debe velar “por la compatibilidad de lo propuesto con otros Planes de Ordenación y otras políticas públicas relevantes a los asuntos incluidos en el plan bajo conside-ración ...”. Art. 13.011 de la Ley de Municipios Autónomos, supra.
La Ley de Municipios Autónomos no requiere que la Junta de Planificación haga un estudio de la compatibilidad de lo dispuesto en los planes de ordenación con las leyes orgánicas de cada una de las demás agencias que intervienen en su elaboración e implantación. Tampoco tienen que hacerlo los municipios. Este análisis le corresponde a cada una de las agencias concernidas, al determinar cuál y cómo será su intervención en la preparación e implantación de un determinado plan de ordenación. Así lo hicieron las demandadas en este caso, según se desprende *29de las gestiones habidas entre éstas y el Municipio durante todo el proceso de elaboración del Plan.
C. Por último, las demandadas argumentan que el Plan es inválido porque no contenía un programa de proyectos de inversión debidamente certificados por las agencias co-rrespondientes cuando fue presentado en vistas públicas y al momento de su aprobación por parte de la Asamblea Municipal.
El Art. 13.005 de la Ley de Municipios Autónomos, supra, exige que todo plan de ordenación territorial contenga, entre otros documentos básicos, un programa de proyectos de inversión certificados por las agencias públicas concernidas. Por otra parte, el Art. 13.008, supra, requiere que el plan territorial completo sea sometido a evaluación en vistas públicas.
No obstante, el requisito que establece actualmente el Art. 13.005 de la Ley de Municipios Autónomos, supra, res-pecto de la obligación de incluir un programa de proyectos de inversión certificados en los planes de ordenación territorial, no constaba en la Ley de Municipios Autónomos cuando fue aprobada en ese año. Fue añadido posterior-mente, mediante enmienda, por la See. 62 de la Ley Núm. 84 de 29 de octubre de 1992 (1992 Leyes de Puerto Rico 442, 489), de vigencia inmediata.
El Plan de Ponce fue preparado por el Municipio, apro-bado por su Asamblea y adoptado por la Junta de Planifi-cación bajo las disposiciones de la Ley de Municipios Autó-nomos antes de que fuera enmendada. El único trámite que faltaba para su efectividad cuando ya estaba en vigor la Ley Núm. 84, supra, era la firma del gobernador. Esto, sin embargo, no afecta la validez del Plan, ya que, indepen-dientemente de cuál es la eficacia temporal de las enmien-das efectuadas por dicha Ley Núm. 84, ésta retuvo la cláu-sula de reserva contenida en el Art. 13.019 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4617, para aque-llos planes que se hubieran comenzado a elaborar antes de *30la vigencia de esta última. El texto original del Art. 13.019, supra, establecía:
Cualquier Plan Territorial para la ordenación de la totalidad de su área geográfica que esté en proceso de elaboración a la vigencia de esta ley y que cumpla con los requisitos establecidos en este Título podrá ser aprobado por la Asamblea Municipal, adoptado por la Junta de Planificación y aprobado por el Gobernador.
Todo procedimiento pendiente ante la Junta de Planificación, la Administración de Reglamentos y Permisos, la Junta de Ape-laciones de Construcciones y Lotificaciones o ante cualquier tribunal a la fecha de vigencia de esta ley se continuará trami-tando hasta que recaiga una determinación final, de acuerdo con las leyes y reglamentos en vigor a la fecha en que tales procedimientos se iniciaron. 1991 Leyes de Puerto Rico 459, 613.
La See. 77 de la Ley Núm. 84, supra, 21 L.P.R.A. see. 4617, eliminó el segundo párrafo del artículo y enmendó el primero para que leyera de la forma siguiente:
Cualquier Plan Territorial que esté en proceso de elaboración a la vigencia de esta ley [la Ley de Municipios Autónomos] y que cumpla significativamente con los requisitos establecidos en este Capítulo [XIII sobre ordenación territorial] podrá ser aprobado por la Asamblea Municipal, adoptado por la Junta de Planificación y aprobado por el Gobernador. (Énfasis suplido.) 1992 Leyes de Puerto Rico 442, 514-515.
Así pues, el Plan de Ordenación Territorial del Munici-pio de Ponce podía no contener un programa de proyectos de inversión certificados y, aun así, ser aprobado por la Asamblea Municipal si cumplía significativamente, como lo hizo —según hemos discutido— con los requisitos esta-blecidos en la Ley de Municipios Autónomos. Cabe señalar, no obstante, que el Plan del Municipio sí contenía una sec-ción de proyectos de inversión cuando fue aprobado por la Asamblea Municipal; lo que faltaba eran las certificaciones de las agencias correspondientes, las cuales fueron suscri-tas a solicitud de la Junta de Planificación antes de adop-tarlo, por lo que fueron consideradas por el gobernador al *31aprobarlo. Por lo tanto, no erró el Tribunal de Circuito al confirmar la determinación que hizo el foro de instancia sobre la validez del Plan.
IV
A. Consideramos ahora lo relacionado con la validez del Convenio. El tribunal apelativo confirmó la determinación del foro de instancia de que el Convenio otorgado entre el Municipio y las demandadas es un contrato válido, el cual les impone a éstas la obligación de cumplir con lo acordado, es decir, desarrollar los proyectos en controversia.
Las demandadas argumentan que el Convenio suscrito no es un contrato y que aun siéndolo, es nulo por ser ca-rente de consentimiento y causa. Argumentan, además, que es también nulo porque no cumple con varios de los requisitos establecidos en los Arts. 8.016 y 14.002 de la Ley de Municipios Autónomos, 21 L.P.R.A. sees. 4366 y 4652.
Los primeros señalamientos tratan propiamente sobre la validez del Convenio de acuerdo con la teoría general de los contratos. Sin embargo, por tratarse de una relación entre entidades gubernamentales, y por ello de índole administrativa, regida especialmente por la Ley de Municipios Autónomos, consideramos primero la validez del Convenio a la luz de la mencionada ley. Plan Bienestar Salud v. Alcalde Cabo Rojo, 114 D.P.R. 697, 699 (1983) (“Los contratos administrativos se rigen normalmente, en ausencia de régimen especial, por la teoría general de los contratos.”).
B. El Art. 8.016 de la Ley de Municipios Autónomos, supra, dispone:
Todo contrato que se ejecute en contravención a lo dispuesto en est[e artículo] será nulo y sin efecto. Si se han invertido fondos públicos, su importe podrá recobrarse a nombre del mu-nicipio mediante la acción adecuada incoada a tal propósito.
*32(a) El municipio no podrá otorgar contrato alguno en el que cualquiera de sus asambleístas, funcionarios o empleados tenga, directa o indirectamente, un interés pecuniario, a menos que lo autorice el Gobernador de Puerto Rico, previa recomen-dación del Secretario de Justicia y del Comisionado [de Asuntos Municipales].
(b) Ningún asambleísta, funcionario o empleado municipal prestará dinero a, ni tomará dinero a préstamo, ni aceptará donativos o regalos de ningún contratista que esté proveyendo servicios o suministros al municipio.
(c) Los contratos para la ejecución de obras y mejoras públi-cas no se suscribirán hasta tanto:
(1) El contratista evidencie ante el municipio el pago de la póliza correspondiente del Fondo del Seguro del Estado y de la correspondiente patente municipal;
(2) haga entrega de lá'lianza prestada para garantizar el pago de jornales y materiales que se utilicen en la obra, y
(3) entregue o deposite cualquier otra garantía que le sea requerida por la Junta de Subastas.
(d) Todo contrato de construcción de obra o mejora pública proveerá para la retención de un diez por ciento (10%) de cada pago parcial, hasta que se termine la obra, ésta sea inspeccio-nada y aceptada por el municipio y hasta tanto el contratista evidencie que ha sido relevado de toda obligación como patrono.
Los municipios mantendrán un registro de todos los contra-tos que otorguen, incluyendo las enmiendas a los mismos y en-viarán copia de éstos y de las escrituras de adquisición y dispo-sición de bienes a la Oficina del Contralor de Puerto Rico, conforme a l[a Ley Núm. 18 de 20 de octubre de 1975, según enmendada,] y su Reglamento. (Énfasis suplido.) 21 L.P.R.A. see. 4366 (ed. 1995).
Por su parte, el Art. 1 de la Ley Núm. 18 de 30 de octu-bre de 1975 (2 L.P.R.A. see. 97) a la cual se refiere el último párrafo de la disposición transcrita, establece, en lo perti-nente, que “Mos departamentos, agencias, instrumentali-dades, oficinas y todo otro organismo y los municipios del *33Estado Libre Asociado de Puerto Rico, sin excepción al-guna, mantendrán un registro de todos los contratos que otorguen, incluyendo las enmiendas a los mismos, y debe-rán remitir copia de éstos a la Oficina del Contralor dentro de los quince (15) días siguientes a la fecha de otorga-miento del contrato o la enmienda”. Id.
Las demandadas sostienen que el Convenio es nulo por-que fue remitido a la Oficina del Contralor luego de quince (15) días desde su otorgamiento. No tienen razón. Como correctamente concluyeron los Tribunales de Primera Ins-tancia y de Circuito de Apelaciones, los recurrentes tenían la misma obligación que el Municipio de presentar el Con-venio ante la Oficina del Contralor. No cumplieron con ella en absoluto. El Municipio, no obstante, cumplió, aunque no dentro del término de quince (15) días. Coincidimos con el parecer de los tribunales inferiores, en el sentido de que esto choca con los más elementales principios de equidad que impiden que se vaya contra los actos propios. NEMO AUDITUR SUAM TURPIDUDINEM ALLEGANS. Arts. 1257 y 1258 del Código Civil, 31 L.P.R.A. sees. 3516 y 3517; Rubio Sacarello v. Roig, 84 D.P.R. 344, 350-351 (1962). Véase, además, Morales v. Municipio de Toa Baja, 119 D.P.R. 682, 688-689 (1987).
De otro lado, el caso Hatton v. Mun. de Ponce, 134 D.P.R. 1001, 1006 (1994), que citan las agencias demandadas en apoyo de su equivocada tesis, no es de aplicación a la con-troversia bajo análisis. Allí se declaró nulo un contrato por no haberse celebrado subasta pública y por no haber par-tida presupuestaria alguna para los fines de éste, según exige la Ley de Municipios Autónomos.
 Además de lo dicho, una lectura correcta del Art. 8.016 de la Ley de Municipios Autónomos, supra, apoya nuestra conclusión. La sanción de nulidad que establece el Art. 8.016, supra, según se hace constar (“[t]odo contrato que se ejecute ...”), afecta la ejecución del contrato, enten-dido el término “ejecución”, en este contexto, como refe-*34rente tanto a la celebración como al cumplimiento del contrato. Será nulo, pues, el contrato que se celebre en vio-lación de lo dispuesto en los incisos (a), (c) y (d) del Art. 8.016, supra, y aquel en cuyo cumplimiento se contravenga lo preceptuado en el inciso (b). La prescripción contenida en el último párrafo del Art. 8.016, supra, no rige ni la celebración ni el cumplimiento del contrato, sino que pre-supone la existencia de un contrato celebrado válidamente. Este último párrafo trata propiamente sobre el trámite de registro y remisión establecido en la Ley Núm. 18 de 30 de octubre de 1975 (2 L.P.R.A. sees. 97-98) cuyo propósito es “crear un mecanismo de cotejo para perpetuar circunstan-cial y cronológicamente” los contratos gubernamentales. Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 53-54 (1988).
La consecuencia del incumplimiento del requisito de remisión no está prevista, pues, en el Art. 8.016 de la Ley de Municipios Autónomos, sino en el Art. 8.004 (21 L.P.R.A. see. 4354) el cual establece, en lo pertinente, que “[n]o se autorizará desembolso alguno relacionado con contratos sin la constancia de haberse enviado el contrato a la Oficina del Contralor de Puerto Rico ...”.
C. Entienden las agencias demandadas, de otro lado, que erró el Tribunal de Circuito de Apelaciones al no ejer-cer su “inherente facultad moderadora para impedir el me-noscabo del interés público actual” y al no determinar que el cumplimiento con las obligaciones contractuales resulta en extremo oneroso. Concretamente, nos piden que en ma-teria de contratación pública no se aplique la doctrina de pacta sunt servanda. Pretenden en sus extensas compare-cencias persuadirnos para que, a la luz de la prueba que fue presentada en el juicio y que fuera apreciada y aquila-tada por el Tribunal de Primera Instancia, lleguemos a una conclusión distinta a aquella alcanzada por dicho tribunal y avalada por el mencionado foro apelativo.
Para ello nos piden que rechacemos las determinaciones *35de hecho que a tales efectos hizo el ilustrado tribunal sentenciador. No podemos acceder. Nada en el expediente nos presenta alguna indicación de que el juez de instancia haya errado de forma manifiesta en su apreciación de la prueba; mucho menos que haya actuado con pasión, prejui-cio o parcialidad. En ausencia de ello, no vamos a variar sus determinaciones. Aponte v. Sears Roebuck de P.R., Inc., supra; Orta v. Padilla, supra.
D. Sobre la validez del Convenio, en cuanto se impugna que éste constituya un contrato, discutiremos en conjunto los señalamientos de error. Las agencias demandadas ale-gan que el Convenio objeto del presente recurso no es un contrato a tenor de nuestro ordenamiento jurídico, que úni-camente constituyó un mero “negocio jurídico bilateral”; que los convenios son nulos; que éstos propenden al menos-cabo del interés público; que las obligaciones contractuales resultan en extremo onerosas. Nuevamente su plantea-miento se impregna con las alegadas motivaciones del go-bernador de turno antes de dejar el Poder y con la cercanía de las elecciones. Resolvemos que no tienen razón. Veamos.
Los municipios, de ordinario, contratan con agencias del Gobierno Central, y estos acuerdos voluntarios se rigen por principios generales de contratos. Antieau, Municipal Corporations Law Sec. 19.12. En materia de contratación gubernamental, ya hemos tenido ocasión de expresar que “[e]n nuestra jurisdicción el principio rector en materia de contratos es la libertad de contratación entre las partes. Los pactos entre contratantes tienen fuerza de ley y deben ser cumplidos”. Mun. de Ponce v. Gobernador, 136 D.P.R. 776, 787 (1994). Véase, además, García v. World Wide Entmt. Co., 132 D.P.R. 378 (1992).
En apoyo a su alegación de la nulidad del contrato, las agencias señalan que su causa es ilícita porque se beneficia una de las partes desproporcionadamente. No vemos tal ilicitud. No estamos ante un típico contrato de com-*36praventa en el que, de ordinario, debe existir cierta corres-pondencia entre el precio que se paga y el valor de la cosa que se entrega. No procede que se pretenda equilibrar las contraprestaciones en un convenio como el de autos me-diante su valor económico para cada una de las instrumen-talidades estatales o para el Municipio. El monto de la obli-gación de cada cual depende, naturalmente, de la naturaleza de sus responsabilidades. Nos encontramos propiamente ante un contrato sui géneris para descargar, conjuntamente, responsabilidades que separadamente ya se tenían por ley. A tenor del convenio bajo análisis, el pa-trimonio municipal no acrece en nada con las prestaciones de las recurrentes. Tampoco acrecen los patrimonios de las recurrentes con las prestaciones del Municipio. Véase Morales v. Municipio de Toa Baja, supra. Este contrato está conforme con la ley y la política pública. Su causa es, pues, el interés público. Véanse: Casiano, Jr. v. Borintex Mfg. Corp., 133 D.P.R. 127 (1993); Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985).
Por lo anteriormente expuesto, resolvemos que no te-nían los tribunales inferiores que utilizar su facultad mo-deradora para impedir el menoscabo del interés público, en vista de que nos encontramos ante una causa lícita y racio-nal, que intenta proteger el interés público. Por ello, esta-mos ante una situación muy distinta a la que teníamos frente a nos en Levy v. Aut. Edif. Públicos, 135 D.P.R. 382, 395 (1994), donde expresamos que los tribunales pueden atemperar la irracionalidad de la causa del contrato cuando ésta vulnera el principio de la reciprocidad de las prestaciones y la norma de la buena fe.
En cuanto a la revisión del contrato al amparo de la llamada claúsula rebus sic stantibus, claramente ello es improcedente. Para que tal doctrina se aplique, deben es-tar presente siete (7) requisitos. Casera Foods, Inc. v. E.L.A., 108 D.P.R. 850, 856 (1979). En cuanto a dichos requisitos, hemos resuelto que deben cumplirse todos, y que *37esta doctrina trata de un remedio de excepción, para situa-ciones extraordinarias en las cuales se impone un pru-dente y escrupuloso discernimiento judicial de moderación, íd., pág. 857. El primer requisito es que el hecho o circuns-tancia que amerite la revisión del contrato sea imprevisible. Este requisito claramente no se cumple; la posibilidad de que haya cambios en la administración pú-blica y en las prioridades presupuestarias son previsibles. No vemos la imprevisibilidad.
El segundo requisito exige que se produzca una dificul-tad extraordinaria, una agravación de las condiciones de la prestación, de manera que resulte mucho más onerosa para el deudor. Resolvemos que tampoco está presente este requisito. La prueba demostró, y los tribunales inferiores así lo determinaron, que las agencias demandadas cuentan con los recursos para llevar a cabo los proyectos, y que no los llevan a cabo porque han cambiado sus prioridades. En vista de que no se han cumplido los primeros dos requisi-tos, y que el incumplimiento con uno de ellos basta para que no proceda la revisión del convenio mediante la aplica-ción de la llamada claúsula rebus sic stantibus, es innece-sario discutir los demás requisitos de la mencionada doctrina.
Resolvemos, además, por los fundamentos que recién hemos expresado, que el Tribunal de Circuito de Apelacio-nes no debió modificar, motu proprio, algunas de las obli-gaciones contenidas en el Convenio. El tribunal apelativo, utilizando un análisis flexible, modificó las obligaciones si-guientes: la impuesta a la A.A.A. para que lleve a cabo el diseño y adquisición de terrenos para establecer la planta de filtración de la Represa Cerrillos e instalar el sistema de acueducto, tuberías y bombas en el sector La Yuca y El Paraíso; y la de que la AEP proceda a construir el Centro de Salud Familiar del Barrio Coto, el Centro Pediátrico del Hospital Regional y el Centro de Rehabilitación Siquiátrica.
*38La doctrina de revisión de los contratos, según discutida anteriormente, no autoriza tal curso de acción. El tribunal intermedio apelativo invocó el interés público. No alcanza-mos a comprender qué razones de interés público pueden propiciar que no se desarrollen los proyectos en beneficio de la población que el Tribunal de Primera Instancia or-denó construir. Somos del criterio que lo que exige el inte-rés público es el cumplimiento específico de las obligacio-nes contenidas en el Convenio. No se cumplen los requisitos de la doctrina. Erró el Tribunal de Circuito de Apelaciones al modificar algunas de las obligaciones pactadas.
V
A. La PRTC y la AEE señalan como errores adicionales que debió desestimarse la demanda en su contra porque ellos no incumplieron con el convenio y porque la altera-ción y paralización de las obras se debió exclusivamente a acciones del Municipio de Ponce. Lo anterior se refiere a una controversia al momento en que se terminaban unas obras de soterrado en la zona histórica de Ponce. El Muni-cipio de Ponce entendió que no se estaba cumpliendo con los requisitos que impone la Junta de Planificación y el Municipio para trabajos que se realizan en zonas históricas. Sobre esta controversia, el Juez Superior, Hon. Wilfredo Santos López, dictó sentencia a favor del Munici-pio el 12 de abril de 1995.
Nos parece inmeritorio el señalamiento. El reclamo de que las obras se hagan conforme a derecho, no puede inter-pretarse como un acto de paralización de éstas; como tam-poco puede ser dicho reclamo una justificación para el in-cumplimiento del deber contractual de realizarlas.
B. De otro lado, tanto la PRTC como la AEE nos señalan que erró el tribunal apelativo al no revocar la imposición de daños que hizo el Tribunal de Primera Instancia en *39cuanto a dichas entidades. Argumentan que ellos realiza-ron la mayor parte de las obras que les correspondía bajo el Convenio.
No obstante lo anterior, el Tribunal de Primera Instan-cia concluyó que hubo unas obras que no se construyeron, tanto de la PRTC como de la AEE. La condena de daños, según ordenó el juez de instancia, será satisfecha en pro-porción al incumplimiento de cada agencia. De hecho, el Municipio y la PRTC estipularon los trabajos que no se habían realizado de acuerdo con el compromiso de inver-sión certificado. Tampoco vemos los méritos de este seña-lamiento de error.
C. La AEE nos señala, además, que erró el tribunal ape-lativo en sostener la determinación del tribunal de instan-cia en cuanto a las obras en la Playa de Ponce que la agen-cia debía completar, pues la prueba alegadamente no demostró que hubiera acuerdo en cuanto a éstas. Tampoco tiene razón. El Tribunal de Primera Instancia reconoció tal acuerdo. Del expediente surge claramente prueba que sus-tenta tal determinación, específicamente en los testimo-nios del ingeniero Del Valle y del arquitecto Bonnin, en el sentido de que hubo tal acuerdo. El error no fue cometido.
D. Por su parte, la AEP presentó varios señalamientos de error, relacionados todos con la conclusión del Tribunal de Primera Instancia, al efecto de que, una vez firmado el Convenio, la obligación de realizar los proyectos recae en la AEP y no en las agencias, y que los proyectos incluidos en el Convenio formaban parte del programa de obras perma-nentes de la AEP, por lo que ésta obligó su presupuesto para la realización de los proyectos. Impugna, además, la imposición por dicho tribunal de responsabilizar así al Mu-nicipio por no considerar los proyectos que fueron cancela-dos o reprogramados por los Departamentos de Educación y de Salud, y por la Policía de Puerto Rico. Se basa, prin-cipalmente, en que la Ley de Municipios Autónomos es incompatible con la Ley Orgánica de la AEP.
*40La realidad choca con lo que nos expresa la AEP. In-cluso, según surge del expediente, dicha entidad se niega a realizar aquellos proyectos en el Municipio en los cuales no intervienen las agencias antes mencionadas. La prueba que fue presentada en el juicio estableció categóricamente la participación de dichas agencias en el proceso de prepa-ración del Plan de Ordenación Territorial y, además, clari-ficó el rol de éstas y de la AEP en cuanto a los compromisos de inversión asumidos por la certificación de esta última. Apéndice Conjunto, Parte V, pág. 2977.
La sentencia de instancia de ninguna manera releva a las agencias de cumplir las obligaciones que las leyes y los reglamentos les imponen. Es por ello que se designa un monitor para que supervise y dé seguimiento al progreso de las obras de modo que los proyectos se realicen.
La AEP tendrá, pues, que seguir el procedimiento ordinario. No puede plantear aquí cualquier reprogramación que se haga para pretender liberarse de su obligación. Enfatizamos, además, que cuando la AEP se comprometió a través del programa del Plan de Ordenación Territorial y del Convenio, ésta no estaba comprometiendo a terceros, ni estaba contratando a nombre de otro. Por el contrario, se obligó y comprometió, además, su propio presupuesto. El Art. 13.011 de la Ley de Municipios Autónomos, supra, es claro al disponer que una vez aprobado el Plan de Ordenación por el gobernador, las corporaciones públicas quedarían obligadas en sus propios presupuestos. Es forzoso concluir, entonces, que tales errores no se cometieron.
Es por todo lo anterior que no podemos acoger el planteamiento o tesis central invocado en conjunto por las entidades demandadas, en el sentido de que estos proyectos —que forman parte de los convenios— fueron pactados en el ocaso de una administración, comprometiendo impermisiblemente a una administración entrante. Como hemos visto, por el contrario, todo esto forma parte de la política *41pública de una administración que comenzó a implantarse y a estudiarse desde 1985, y que naturalmente aceleró los trámites administrativos para completarlos antes de que los funcionarios cesaran en sus cargos. El Estado es un contratante como cualquier otro y tiene que cumplir con lo que se comprometió independientemente de los cambios en administraciones de gobierno. Esta obligación es indepen-diente del partido político en el Poder. Mun. de Ponce v. Gobernador, supra.
VI
En cuanto a los daños sufridos, las agencias demanda-das impugnan la determinación que a tales efectos hizo el Tribunal de Circuito de Apelaciones. Repasemos brevemente. El Tribunal de Primera Instancia, luego de analizar la prueba presentada, así como los informes de los peritos, concluyó que el Municipio de Ponce había sufrido daños debido a la pérdida de ingresos fiscales en concepto de arbitrios de construcción, patentes municipales y contri-buciones sobre la propiedad ocasionadas por la cancelación de los proyectos. Concluyó que el Municipio pudo probar mediante el uso de peritos que los daños sufridos ascendie-ron a cincuenta y ocho millones novecientos cuatro mil treinta y siete dólares ($58,904,037). Sin embargo, el tribunal a quo entendió que a la luz de la totalidad de las circunstancias que mediaron en el caso, y en vista de que se ordenó la realización de los proyectos cuyo cumpli-miento específico se solicitaba, correspondía compensar al Municipio en dieciséis millones cuatrocientos dieciocho mil ochocientos cuarenta y cinco dólares ($16,418,845), es de-cir, menos del veintiocho por ciento (28%) del total que re-conoció como daños sufridos.
Por su parte, el Tribunal de Circuito de Apelaciones a pesar de reconocer que no existe duda alguna de que las actuaciones de las agencias demandadas causaron y cau-*42sarán daños al Municipio decidió posponer la concesión de los daños hasta que el Comisionado que nombró el tribunal sentenciador informara el cumplimiento que las agencias demandadas hayan exhibido con respecto a sus obligaciones. Ello, porque fue el parecer del Tribunal de Circuito de Apelaciones que las cuantías, al momento de resolver, eran “en algún grado inciertas, o producto de la especulación”. Apéndice Conjunto, Parte VIII, pág. 4661. El tribunal apelativo entendió que en este momento las únicas cuantías identificables con certeza serían, por ejem-plo y entre otras, la de intereses. Para llegar a esa conclu-sión el tribunal apelativo tomó en cuenta que las cantida-des desglosadas por el tribunal a quo en varias tablas —que establecían qué agencias y cuáles proyectos debían responder en concepto de cada pérdida— no incluían todas las agencias ni todos los proyectos en controversia en el caso de autos. La sentencia del tribunal apelativo establece que “[e]n particular ... se excluyeron del cómputo los pro-yectos de las agencias que se realizarían por administra-ción ... como [por] ejemplo ... las obras de soterrado de la zona histórica del Municipio”. íd., pág. 4660, esc. 69. Por otro lado, también evaluó las alegaciones de las partes ape-lantes en el sentido de que no hubo mitigación de daños de parte del Municipio, alegación que el Municipio rechaza, de que varias obras fueron construidas o adelantadas, y que cada agencia deberá responder por las pérdidas en pro-porción al monto de la inversión no realizada, además de circunstancias especiales que pudieran resultar en que el incumplimiento de la agencia no dé lugar a compensación por daños. A manera de ejemplo, la PRTC sostiene que la sentencia del Tribunal de Primera Instancia no cuantificó las cantidades en concepto de arbitrios sobre construcción no recaudados, patentes municipales y contribuciones so-bre la propiedad por la que dicha agencia debería responder, por lo que no debe ser responsable de manera solidaria con otras agencias por daños que ésta no ocasionó, máxime *43ya que concluirá las obras según las había planificado en su programa de infraestructura.
Como se sabe, los jueces pueden, con la ayuda de peritos en estadísticas y ciencias económicas, hacer un cálculo educado y razonable de los daños patrimoniales. A.J. Amadeo-Murga, El valor de los daños en la responsabilidad civil, San Juan, Ed. Esmaco, 1997, Vol. I, pág. 31.
Aunque la ilustrada sala de instancia tuvo ante sí abun-dante prueba pericial para asistirla en la difícil y angus-tiosa tarea de la estimación y valoración de los daños, Urrutia v. A.A.A., 103 D.P.R. 643 (1975), no hay duda que la complejidad del asunto ante nos, que no ha finalizado y que involucra tantas agencias distintas con sus particula-ridades y diversas obras en sus diferentes etapas y presu-puestos, conmina a avalar el curso de acción del tribunal apelativo de posponer la adjudicación de daños en este momento. Por un lado, aunque el foro de primera instancia determinó daños sufridos por el Municipio ascendentes a cincuenta y ocho millones novecientos cuatro mil treinta y siete dólares ($58,904,037), concluyó indemnizarlo sólo por la cantidad de dieciséis millones cuatrocientos dieciocho mil ochocientos cuarenta y cinco dólares ($16,418,845). Es nuestro criterio que si el Municipio efectivamente probó que sus daños ascendían a la cantidad mencionada, no de-bió el foro a quo reducir la suma que logró probar el de-mandante en el juicio. Por otro lado, el criterio de que son fondos públicos los que llevarán a cabo dichos pagos, nos alertan aún más de la necesidad de escoger un curso de acción intermedio y equilibrado que sopese todos los ele-mentos que nos permitan ejercer con cumplida justicia. Culebra Enterprises Corp. v. E.L.A., 143 D.P.R. 935 (1997). Por ello, contar con el beneficio de las aportaciones que en su día haga el Comisionado asignado, una vez haya finali-zado la construcción de los proyectos por cada agencia res-ponsable, pondrá a los tribunales en mejor posición de *44computar con certeza los daños que las agencias causaron al Municipio.
En resumen, se dictará sentencia para modificar la sen-tencia recurrida a los únicos fines de dejar sin efecto las modificaciones que a su vez le hiciera el Tribunal de Cir-cuito de Apelaciones a la sentencia dictada por el Tribunal de Primera Instancia en armonía a lo expresado en el acá-pite TV, sección C de esta opinión. Así modificada, se con-firmará la sentencia recurrida.
La Jueza Asociada Señora Naviera de Rodón concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rivera Pérez disintió con una opinión escrita. El Juez Aso-ciado Señor Fuster Berlingeri no intervino. El Juez Aso-ciado Señor Corrada Del Río se inhibió.
*45ANEJO X
CONVENIO PAEA EL DESARROLLO DE PROYECTOS PROGRAMADOS ENTRE EL GOBIERNO CENTRAL Y EL MUNICIPIO DE PONCE
En San Juan de Puerto Rico, hoy día 28 de octubre de 1992.
I. COMPARECENCIA
Por la primera parte, EL GOBIERNO CENTRAL DEL ES-TADO LIBRE ASOCIADO DE PUERTO RICO, en adelante de-nominado “EL GOBIERNO CENTRAL,” representado por el Gobernador del Estado Libre Asociado de Puerto Rico, Hon. Rafael Hernández Colón, la Autoridad de Carreteras represen-tada por su Director, el Ing. José L. Bigas Mulero, [la] Autori-dad de Acueductos y Alcantarillados[,] representada por su Directora, Ing. María Margarita Irizarry, la Autoridad de Edificios Públicos[,] representada por su Director, Arq. Luis Rafael Arias Albizu, la Autoridad de los Puertos[,] representada por su Director, Gen. José A. Buitrago, [la] Autoridad de Ener-gía Eléctrica[,] representada por su Director, José A. Del Valle, el Departamento de la Vivienda[,] representadlo] por su Admi-nistrador, Sr. Rigoberto Figueroa, [el] Departamento de Recur-sos Naturales[,] representadlo] por su Secretario, Sr. Santos Rohena Betancourt, y la Puerto Rico Telephone Company [,] re-presentada por su Director, el Ing. Ramón Arce, en adelante denominadas “LAS AGENCIAS”.
Por la segunda parte, EL MUNICIPIO DE PONCE, en ade-lante denominado “EL MUNICIPIO”, representado por su Al-calde, Hon. Rafael Cordero Santiago.
Las partes aseguran tener la capacidad y autoridad en Ley para otorgar este convenio, la cual surge de la Ley Núm. 81 de 30 de octubre de 1991, según enmendada, conocida como la Ley de Municipios Autónomos.
II. PREÁMBULO
En este convenio se pone en vigor la política pública del Es-tado Libre Asociado de Puerto Rico establecida en la Ley de Municipios Autónomos consistente en otorgarle [s] a los munici-pios el máximo posible de autonomía!,] además de proveerles a [é]stos los poderes y facultades que sean necesarios para asu-mir un rol central y fundamental en su desarrollo urbano, social y económico.
El Municipio de Ponce [,] en cumplimiento de lo dispuesto en la Ley de Municipios Autónomos!,] ha invertido considerables recursos económicos y humanos y tiempo en elaborar un Plan de Ordenamiento Territorial para disponer el mejor uso del suelo dentro de sus límites territoriales y desarrollar proyectos *46de infraestructura para la promoción del bienestar económico y social de su población mediante la adopción de un Plan de Or-denamiento Territorial.
El Plan de Ordenamiento contiene el Programa de Proyectos de Inversión en el Municipio de Ponce, debidamente certifica-dos por las agencias públicas pertinentes y por el Municipio, según corresponde, como exige la referida Ley Núm. 81, según enmendada.
El análisis regional permite conocer las características socia-les y económicas de la población, así como conocer las ventajas, oportunidades y limitaciones que presenta cada región. A su vez permite el tener un diagnóstico de los componentes de in-fraestructura básica y las necesidades de construcción y reha-bilitación de los sistemas.
De esta forma se provee el análisis necesario que permita la identificación de oportunidades y condiciones para estimular un desarrollo balanceado a nivel regional y se optimice la com-petitividad inter-regional.
Entre los proyectos de inversión certificados se encuentran varios a ser desarrollados por las AGENCIAS aquí comparecientes. Los referidos proyectos deben ser desarrolla-dos en su totalidad para poder dar efecto al Plan de Ordenación y efectuar el desarrollo del Municipio conforme a la política pública expuesta en la citada Ley de Municipios Autónomos.
En consideración a las contraprestaciones antes menciona-das, las partes contraen las siguientes OBLIGACIONES:
1. Las AGENCIAS completarán el desarrollo de los siguien-tes proyectos en el Municipio de Ponce:
a. Autoridad de Carreteras — Ver Anejo A
b. Autoridad de Acueductos y Alcantarillados Ver Anejo B
c. Autoridad de Edificios Públicos — Ver Anejo [ ]
d. Autoridad de los Puertos — Ver Anejo D
e. Autoridad de Energía Eléctrica — Ver Anejo E
f. Departamento de la Vivienda — Ver Anejo F
g. Departamento de Recursos Naturales — Ver Anjo G
h. Puerto Rico Telephone Company — Ver Anejo H
2. El Municipio de Ponce [,] por su parte [,] ofrecerá el apoyo económico que esté dentro de su presupuesto para la consecu-ción de los referidos proyectos.
*47III. DISPOSICIONES GENERALES
A. SEPARABILIDAD
Si cualesquiera de las disposiciones de este convenio resul-tara imposible de cumplir o no válida esto no afectará la validez o cumplimiento de cualquier otra disposición de este convenio.
B. ENMIENDAS
Las partes cumplirán estrictamente con los términos y con-diciones indicados en este convenio y no se reconocerá ninguna enmienda a los mismos excepto por acuerdo escrito entre las partes.
C. ACCIONES JUDICIALES
Toda acción civil ordinaria o procedimiento legal especial re-lacionado con la interpretación^] alcance o cumplimiento de este convenio será de la competencia exclusiva de la Sala de Ponce del Tribunal de Primera Instancia del Estado Libre Aso-ciado de Puerto Rico. Las partes estipulan que todo procedi-miento judicial que sea presentado en otra Sala será trasladado a la Sala de Ponce.
D. TÉRMINO
Este convenio entrará en vigor inmediatamente que sea fir-mado por las partes comparecientes. Los proyectos aquí descri-tos, se llevarán a cabo según programados entre el 1 de enero de 1993 y el 31 de diciembre de 1996.
[I]V. ACEPTACIÓN
Los comparecientes acepta [mos] el presente documento por hallarlo a nuestra entera satisfacción y contento.
Y PARA QUE ASÍ CONSTE firmamos y otorgamos el pre-sente en San Juan, Puerto Rico a 28 de octubre de 1992.
[Fdo.] Hon. Rafael Hernández Colón
Gobernador de Puerto Rico
[Fdo.] Hon. Rafael Cordero Santiago
Alcalde de Ponce
[Fdo.] Ing. Jorge L. Bigas Mulero
Director
Autoridad de Carreteras
[Fdo.] Ing. María Margarita Irizarry
Directora
Autoridad de Acueductos
*48[Fdo.] Arq. Luis Rafael Arias Albizu
Director
Autoridad de Edificios Públicos
[Fdo.] Gen. José A. Buitrago
Director
Autoridad de los Puertos
[Fdo.] Sr. José A. Del Valle Vázquez
Director
Autoridad de Energía Eléctrica
[Fdo.] Sr. Rigoberto Figueroa
Administrador
Departamento de la Vivienda
[Fdo.] Sr. Santos Rohena Betancourt
Secretario
Departamento de Recursos Naturales
[Fdo.] Ing. Ramón Arce
Presidente
Puerto Rico Telephone Co.
Apéndice Conjunto Parte II, págs. 1045-1049.
*49— O —

(1) 23 R.P.R. see. 650.1262.


(2) Véase Ordenanza Municipal Núm. 60 de 22 de octubre de 1992.


(3) Véase la Resolución Núm. JP-PT-63-1 de la Junta de Planificación, de 28 de octubre de 1992.


(4) Véase Orden Ejecutiva de 6 de noviembre de 1992, Boletín Administrativo Núm. ÓE-1992-66.


(5) El texto íntegro del Convenio, sin sus anejos, se incluye como anejo al final de esta opinión.


(6) Los errores particulares son los siguientes. Señaló la Puerto Rico Telephone Company (en adelante PRTC) que el tribunal apelativo erró: “al resolver que la P.R.T.C. viene obligada a la realización de determinados proyectos de infraestructura en virtud de la Ley Núm. 84 de 29 de octubre de 1992 que enmienda el artículo 13.001 de la Ley de Municipios Autónomos y bajo el Convenio para el desarrollo de proyectos entre el Gobierno Central y el Municipio de Ponce[;]
“al confirmar la determinación del Tribunal de Primera Instancia de no deses-timar la demanda contra la P.R.T.C. debido a que dicha corporación no incumplió con *14el convenio y porque la alteración y paralización de las obras se debió exclusivamente a las acciones del Municipio de Ponce [, y]
“al no revocar la imposición de daños a la P.R.T.C., aun cuando concluyó que la PRTC no tuvo responsabilidad en el alegado incumplimiento contractual.” Caso Núm. CC-98-250, Certiorari, págs. 20-21.
La Autoridad de Edificios Públicos (en adelante AEP), por su parte, señaló que el tribunal apelativo erró:
“al determinar que una vez firmado el Plan de Ordenación Territorial la obliga-ción de realizar los proyectos recae en la AEP y no en las agencias, quienes para poder reprogramar o cancelar sus compromisos tienen que solicitarlo a la AEP, y ésta cumplir con el trámite establecido en la Ley de Municipios Autónomos[;]
“al concluir que la AEP tenía que solicitarle a la Oficina de Presupuesto y Ge-rencia (OPG) que certificara y comprometiera el presupuesto de las agencias concer-nidas en cuanto a la realización de los proyectos que fueron certificados por la AEP en el Plan de Ordenación Territorial [;]
“al concluir que los proyectos incluidos en el Convenio formaban parte del pro-grama de obras permanentes de la AEP y que ésta obligó su propio presupuesto para la realización de los mismos!;]
“al determinar que no es imposible para la AEP realizar los proyectos reprogra-mados o cancelados por las agencias!, y]
“al determinar que la AEP debe compensar al Municipio de Ponce por los daños alegados por dicha parte por concepto de los proyectos que fueron reprogramados o cancelados por las agencias originadoras de los mismos.” Caso Núm. CC-98-258, Petición de certiorari, págs. 7-8.
Por último, la Autoridad de Energía Eléctrica (en adelante AEE) le imputó al Tribunal de Circuito la comisión de los siguientes errores:
“confirmar la determinación del Tribunal de Primera Instancia de no desesti-mar la demanda contra la Autoridad de Energía Eléctrica, ya que quien realmente paralizó las obras fue el propio Municipio de Ponce, quien [alega que] a falta de los empleados de la Administración de Derecho al Trabajo al igual que [d]el Instituto de Cultura Puertorriqueña!,] no proveyó empleados en sustitución para la continuación de las obras!;]
“no revocar la imposición de daños a la Autoridad de Energía Eléctrica de Puerto Rico!,] aun cuando concluyó que la Autoridad no tuvo responsabilidad en el alegado incumplimiento contractual!, y]
“sostener la determinación del Tribunal de Primera Instancia en cuanto a las obras en la zona históri[c]a de la Playa de Ponce, cuando la prueba desfilada demos-tró que no hubo un acuerdo final en cuanto a éstas.” Caso Núm. CC-98-259, Petición de certiorari, pág. 6.


(7) Véanse: Unisys v. Ramallo Brothers, 128 D.P.R. 842, 859 (1991); Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 603 (1989).


(8) Art. 1044 del Código Civil, 31 L.P.R.A. see. 2994.


(9) El Municipio, en su Alegato Único de Réplica, presenta por vez primera el señalamiento de que la ACT, la AEP, la PRTC y el Departamento de la Vivienda (en adelante DV) y el Departamento de Recursos Naturales y Ambientales (en adelante DRNA), contrario a otras recurrentes, no notificaron a la Autoridad de los Puertos (en adelante AP) de los recursos que presentaron ante este Foro, por lo que carece-mos de jurisdicción sobre sus recursos por falta de parte indispensable.
Surge del expediente que la AP, quien fue demandada también por incumpli-miento del Convenio, acordó con el Municipio mediante estipulación transaccional que construirá el proyecto objeto de controversia entre las partes, con independencia del resultado de este litigio. Dicha estipulación transaccional file aprobada por el Tribunal de Primera Instancia. Nos parece inmeritorio el señalamiento del Municipio. Claramente, la AP ya no es parte indispensable en el litigio, según lo *20dispone la Regla 53.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véanse, en cuanto a la facultad de los tribunales de dictar sentencias en casos de partes múltiples, la Regla 43.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Torres Capeles v. Rivera Alejandro, 143 D.P.R. 300 (1997); J.A. Cuevas Segarra, Práctica Procesal Puertorri-queña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1979, Vol. II, Cap. VII, págs. 231-234.


(10) Las otras leyes aprobadas durante esta época son: (1) la Ley del Centro de Recaudación de Ingresos Municipales, Ley Núm. 80 de 30 de agosto de 1991 (21 L.P.R.A. see. 5801 et seq.); (2) la Ley de Contribución Municipal sobre la Propiedad de 1991, Ley Núm. 83 de 30 de agosto de 1991 (21 L.P.R.A. see. 5001 et seq.); (3) la Ley *22de Patentes Municipales, Ley Núm. 82 de 30 de agosto de 1991 (21 L.P.R.A. sees. 651a, 651c-651d, 651f, 651h-651j, 6511-651m y 652x); (4) la ley que autoriza al Gobierno Central a traspasar el equipo que sería utilizado para el sistema uniforme de contabilidad mecanizado, Ley Núm. 75 de 28 de agosto de 1991, Leyes de Puerto Rico, pág. 405; y (5) la Ley Núm. 73 de 22 de septiembre de 1992 (21 L.P.R.A. ants. sees. 4990 — 4990k), que creó la Comisión para Fomentar la Autonomía Municipal, derogada por la Ley Núm. 113 de 7 de diciembre de 1993, Leyes de Puerto Rico, pág. 525.


(11) Véase, además, el Informe 'Conjunto de las Comisiones de Asuntos Munici-pales, de Hacienda y de Desarrollo Económico y Planificación de la Cámara de Re-presentantes y del Senado sobre el sustitutivo del P.’ de la C. 1296, 20 de agosto de 1991.


(12) Cabe señalar, no obstante, que los requisitos que establece el Reglamento sobre Planes de Ordenación Municipal y la Transferencia y Administración de Fa-cultades para la preparación de planes territoriales son esencialmente un calco de los que establece la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Municipios Autónomos).


(13) Esta determinación se basó parcialmente en hechos estipulados por las partes. Véase la Sentencia del Tribunal de Primera Instancia, en las págs. 4-8, contenida en el Anejo V del expediente. (Apéndice Conjunto, Parte 5, pág. 2970.)